Judgment unanimously affirmed, with costs, on authority of New York, N. H. & H. R. R. Co. v. Village of Port Chester (149 App. Div. 893; affd., 210 N. Y. 600). We think upon the evidence in this case the assessment, although prima facie regular, was void for want of Jurisdiction; the plaintiff upon learning of the action taken had the right to apply to the common council to set it aside, and upon refusal to maintain this action in equity. Present— Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.